BLD-288                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1062
                                       ___________

                                 STEVEN A. JOHNSON,
                                              Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (M.D. Pa. No. 1-16-cv-02317)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 22, 2017

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                             (Opinion filed: August 4, 2017)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Steven Johnson, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his petition for a writ of habeas

corpus pursuant 28 U.S.C. § 2241. We will affirm the judgment of the District Court.

       Johnson, a federal prisoner confined in the United States Penitentiary in

Lewisburg, Pennsylvania, alleged in his petition that he was scheduled to proceed to

Level 3 of the Special Management Unit program, that he completed the requirements to

advance, but that he was not advanced to this level. As relief, he sought advancement to

Level 3 or transfer to another prison to complete Level 3 and Level 4 in accordance with

the SMU program statement.

       The District Court ruled that Johnson’s claim should be raised in a civil rights

action, not under § 2241, and dismissed his habeas petition without prejudice to any right

he may have to reassert his claim in such an action. This appeal followed.1

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is de

novo. Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012).

       Johnson was transferred to another institution after the District Court issued its

decision. To the extent Johnson’s petition challenges his lack of advancement in the

SMU program at the Lewisburg facility, his appeal is moot. To the extent Johnson’s

petition involves ongoing problems with his program level in the SMU, we agree with the

District Court that his claim is not cognizable under § 2241. Johnson’s claim does not


1
 The District Court denied Johnson’s subsequent motion for reconsideration. That order
is not before us.
                                              2
concern the execution of his sentence, as directed in his sentencing judgment, nor does he

contend that success on his claim would necessarily result in a change to the duration of

his sentence. See Cardona, 681 F.3d at 537 (affirming dismissal of § 2241 petition

claiming improper referral to SMU).

       Because this appeal does not raise a substantial question, we will summarily

affirm the judgment of the District Court.




                                             3